 



Exhibit 10.103

(IBM LOGO) [f26246f2624601.gif]

3039 Cornwallis Road
RTP, NC 27709
August 29, 2006
Mr. Michael Harrison
Brocade Communications Systems, Inc.
1745 Technology Drive
San Jose, CA 95110
Subject: Amendment 26 to SOW#1 of the IBM/Brocade Goods Agreement ROC-P-68
This letter (the “Amendment”) serves as Amendment Number 26 to SOW#1, including
all amendments thereto (“SOW#1”) of the Goods Agreement ROC-P-68 (the
“Agreement”). All defined terms contained in the Agreement and SOW #1 shall have
the same meaning in this Amendment unless otherwise stipulated below. The
parties hereby mutually agree to amend the Agreement as follows:
1. Delete Section 12.0 “Compliance with Environmental Laws” in its entirety and
replace with:
“12.0 Hazardous Substance and Environmental Law Requirements
Supplier is responsible for understanding and complying with: (a) all applicable
Buyer specifications, whether referenced on the plans, in the Agreement or
otherwise in a contract document between Buyer and Supplier, and (b) all
Environmental Laws applicable to Supplier that restrict, regulate or otherwise
govern Buyer’s direct or indirect import, export, sale or other distribution of
Supplier’s Products or Deliverables on a stand-alone basis, or as part of a
buyer server, storage, or retail store solution. “Environmental Laws” means
those laws, rules and regulations (local, state, provincial or federal) of the
nations of the European Union, United States, Canada, Brazil, Venezuela,
Switzerland, Norway, South Africa, Israel, Egypt, Hong Kong, Russia, China,
Singapore, Taiwan, India, Korea and Australia that relate to environmental
matters, including without limitation material restrictions, material bans,
product labeling, availability of product environmental information, energy
efficiency, end-of-life product take back, packaging, batteries and other
similar requirements. For example, Environmental Laws include without limitation
those laws of the European Union member states that implement Directive
2002/95/EC regarding restriction of the use of certain hazardous substances in
electrical and electronic equipment. As requested by Buyer, Supplier shall
provide evidence of compliance with the legal requirements resulting from its
obligations above by suitable means, and shall assist Buyer with any reporting
obligations related to Supplier’s Products or Deliverables on a stand-alone
basis, or as part of a buyer server, storage, or retail store solution. Supplier
certifies that the information and data provided in accordance with the
foregoing, as well as any other information or data provided in accordance with
the applicable specifications is accurate, true, and complete. Should supplier
become aware of any conflict between the requirements of a Buyer specification
applicable to the Product or Deliverable and the Environmental Laws, Supplier
shall notify Buyer in writing of the conflict and Buyer shall inform Supplier
which restriction controls. Notwithstanding the foregoing, where Buyer is deemed
the producer of supplier’s products or deliverables under a European Union
member state’s implementation of Directive 2002/96/EC on waste electrical and
electronic equipment, buyer shall have responsibility as the producer under this
law unless it contracts with supplier to perform some or all of the producer
responsibilities.
12.1 Based on evaluation of the Specifications, Supplier takes except to the
following provisions.

     
12.1.1
  [**]  
 
  •     [**]
 
  •     [**]
 
  •     [**]
 
  •     [**]  
12.1.2
  [**]  
 
  •     [**]

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Confidential Information

1



--------------------------------------------------------------------------------



 



  •   [**]

                      Accepted and Agreed To:
International Business Machines Corporation   Accepted and Agreed To:
Brocade Communications Systems, Inc.
 
                   
By:
          By:                       Authorized Signature   Date   Authorized
Signature   Date
 
                          Type or Print Name   Type or Print Name
 
                          Title & Organization   Title & Organization

 
[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
Confidential Information

2